Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/NZ2019/050126, filed September 18, 2019, which claims benefit of foreign application AU2018903502, filed September 18, 2018.  Claims 1, 5-7, 9-12, 17, 18, 20, 22, 27-31, 36, 37, and 39 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted August 24, 2021, is acknowledged wherein claims 1, 5-7, 9-11, 20, 22, 27, 28, 30, 31, 36, 37, and 39 are amended and claims 2-4, 8, 13-16, 19, 21, 23-36, 32-35, 38, and 40-53 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “a plant part,” and the claim also recites “preferably wherein the plant part is a leaf or petal,” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 10 includes the limitation “wherein the solvent comprises less than about 10% water.” However, the base claim 1 from which this claim depends recites multiple steps, several of which involve solvents.  Specifically, step (a) refers to a solvent with which the cellulose source is contacted, step (b) which refers to a coagulation bath, which would by necessity comprise a solvent, and step (c) refers to an oxidizing solution, water, or an aqueous formate salt solution.  Therefore the limitation in claim 10 could refer to the solvent in step (a), the bath in step (b), or the solution in step (c), or alternately to two of these or to all three.  Since one skilled in the art would not be able to determine which of these interpretations is correct, the claim is indefinite.  Claims 11 and 12 which depend from claim 10 and also refer to a solvent are indefinite for similar reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 10, 11, 27, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign patent publication GB260650. (Reference included with PTO-1449, herein referred to as Fabreik van Chemische)
Independent claim 1 claims a process comprising contacting a cellulose source with a solution of formic acid and zinc, extruding the solution into a coagulation bath, treating the coagulated solid material with oxidizing solution, water, or an aqueous formate salt, and isolating the resulting solid material.  While step (a) refers to “a solvent comprising zinc ions and formic acid,” this limitation is worded in such a way that it is not interpreted as requiring that the solution contain an additional solvent in addition to the formic acid.
Dependent claims 5-7, 9, and 27 all specify particular properties of the cellulose-containing material.  Dependent claims 10-12 refer to specific properties of a solution involved in some step of the process.
Fabreik van Chemische discloses a method for making a cellulose formate fiber. (p. 1 left column lines 15-31) The process involves treating cellulose with concentrated formic acid and a catalyst. (p. 1 right column lines 44-61) The resulting cellulose formate solution can be ejected through small apertures into a coagulation bath to form artificial silk fibers. (p. 2 left column lines 46-60) While this process is not specifically described as extruding the cellulose formate, the step of expelling the solution through an aperture is reasonably considered to be a step of extrusion.  The fibers can further be treated in order to swell them in preparation for dying, by immersing them in a solution of formic acid and a chloride salt. (p. 3 right column line 103 – p. 4 left column line 5) Example 2 in the right column of p. 7 further discloses a method wherein cotton cellulose is treated with 98-100% formic acid, thereby containing at most 2% water, and zinc chloride, which is a treatment as described in step (a) of claim 1.
For these reasons Fabreik van Chemische anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 9, 10, 11, 27, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign patent publication GB260650. (Reference included with PTO-1449, herein referred to as Fabreik van Chemische).
The disclosure of Fabreik van Chemische is discussed above.  While it is concluded that Fabreik van Chemische anticipates the present claims, even assuming for the sake of argument that the reference does not specifically disclose the exact arrangement of steps recited in the claims, it would have been obvious to one of ordinary skill in the art at the time of the invention to carry out the process as described in the claims as all of the particular steps of formylation, extrusion, swelling, and isolation are described in the reference.
Regarding claim 9, Fabreik van Chemische describes that various sources of cellulose such as plant sources including cotton and wood can be used in the disclosed process.  Given that both of these plant materials are described as being potential starting materials, it would also have been obvious to use a mixture of the two materials as the cellulose starting material.
Therefore the invention taken as a whole is prima facie obvious.

Claims 28, 29, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Fabreik can Chemische as applied to claims 1, 5-7, 9-11, 27, and 36 above, and further in view of McCall et al. (Reference included with PTO-892)
The disclosure of Fabreik van Chemische is discussed above.  Fabreik van Chemische does not specifically disclose embodiments wherein the cellulose also contains protein, fragrance, or pigment.  However, McCall et al. discloses that typical cotton fiber contains, in addition to cellulose, protein and traces of pigment. (p. 20 table 1) It would have been obvious to one of ordinary skill in the art at the time of the invention to use cotton fiber such as that described by McCall et al. in the method of Fabreik van Chemische.  One of ordinary skill in the art would have found this to be obvious because Fabreik van Chemische already discloses that cotton is a preferred material for use in the disclosed method. 
Therefore the invention taken as a whole is prima facie obvious.

Claims 1, 5-7, 9-11, 20,  27, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Fabreik van Chemische as applied to claims 1, 5-7, 9, 10, 11, 27, and 36 above, and further in view of Granberg et al. (PCT international publication WO2017/155456, Reference included with PTO-1449)
The disclosure of Fabreik van Chemische is discussed previously.  Fabreik van Chemische does not disclose a process comprising a step of immersing the extruded solid material form step b into an oxidizing solution, and subsequently freezing the solution.
	Granberg discloses a method of producing shape-retaining cellulose materials. (p. 3 lines 1-12) This process involves providing a cellulose dispersion, forming the dispersion into a particular shape, oxidizing the formed material, freezing the oxidized material, and then thawing and isolating the cellulose product. (p. 3 lines 19-28) The cellulose can be formed into a desired shape by a method including extrusion, as in present step (b). (p. 4 lines 16-17) The oxidizing step involves placing the formed product into an aqueous periodate bath. (p. 4 liens 22-25) This process can be carried out with a wide variety of cellulose materials including cellulose acetate. (p. 6 line 26 – p. 7 line 3) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform the oxidation and freezing steps described by Granberg on a cellulose formate material described by Fabreik van Chemische.  One of ordinary skill in the art would have seen the broad disclosure of different cellulose materials by Granberg including acetate as suggesting using this process on other cellulose derivatives known in the art such as the cellulose formate materials described by Fabreik van Chemische. 
Therefore the invention taken as a whole is prima facie obvious.

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fabreik van Chemische as applied to claims 1, 5-7, 9, 10, 11, 27, and 36 above, and further in view of Suzhou Baiuri (Foreign publication CN106867000, Reference and English translation included with PTO-1449) and chapter 5 of “Polysaccharide-based Fibers and Composites”. (Reference included with PTO-892, herein referred to as Lucia)
	The disclosure of Fabreik van Chemische is discussed above.  Fabreik van Chemische does not disclose a method wherein the cellulose material contains a protein such as wool.  However Suzhou Baiuri discloses a method of dissolving keratin materials such as wool (p. 6 under the heading “invention concepts”. The dissolved keratin can then be formed into a fiber by extrusion into a coagulation bat. (p. 7 sixth paragraph) Lucia further discloses blending cellulose/keratin fibers having enhanced properties compared to cellulose. (p. 103 second paragraph)
	It would have bene obvious to one of ordinary skill in the art at the time of the invention to perform the process described by Fabreik van Chemische on a blend of cellulose and keratin, for example wool, to produce a composite fiber.  One of ordinary skill in the art would have been motivate to do so because Lucia discloses that keratin/cellulose composite fibers are known in the art as having enhanced properties, and because Suzhou Baiuri discloses that dissolution and spinning of keratin fibers is feasible.
	Therefore the invention taken as a whole is prima facie obvious.

Conclusion
	Claims 1, 5-7, 9-12, 20, 27-31, 36, 37, and 39 are rejected.  Claims 17, 18, and 22 are objected to for depending from a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claims and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        11/17/2022